                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHAD ALTBAIER, et al.,                             Case No. 19-cv-04348-EMC
                                   8                      Plaintiffs,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9             v.                                         MOTION FOR LEAVE TO FILE
                                                                                            MOTION FOR RECONSIDERATION
                                  10     DOWN-LITE INTERNATIONAL, INC.,
                                                                                            Docket No. 29
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 6, 2019, this Court denied Plaintiffs’ Motion for a Temporary Restraining
                                  15   Order and stayed the case for a brief time, noting that if the Ohio district court continued to
                                  16   exercise jurisdiction, this Court would issue an order to show cause why the case should not be
                                  17   dismissed. On August 16, 2019, Plaintiffs filed a Motion for Leave to File a Motion for
                                  18   Reconsideration.
                                  19                                           I.     DISCUSSION
                                  20   A.     Legal Standard
                                  21          Under Civil Local Rule 7-9, a party must seek leave of the court to file a motion for
                                  22   reconsideration. N.D. Civ. L.R. 7-9(a). To prevail, a party “must specifically show reasonable
                                  23   diligence in bringing the motion” and establish one of the following:
                                  24                  (1) That at the time of the motion for leave, a material difference in
                                                      fact or law exists from that which was presented to the Court before
                                  25                  entry of the interlocutory order for which reconsideration is sought.
                                                      The party also must show that in the exercise of reasonable diligence
                                  26                  the party applying for reconsideration did not know such fact or law
                                                      at the time of the interlocutory order; or
                                  27
                                                      (2) The emergence of new material facts or a change of law
                                  28                  occurring after the time of such order; or
                                   1                  (3) A manifest failure by the Court to consider material facts or
                                                      dispositive legal arguments which were presented to the Court
                                   2                  before such interlocutory order.
                                   3   N.D. Civ. L.R. 7-9(b). Motions for reconsideration are generally disfavored and are not the place

                                   4   for parties to make new arguments not raised in their original briefs. Northwest Acceptance Corp.

                                   5   v. Lynnwood Equip., Inc., 841 F.2d 918, 925–26 (9th Cir. 1988). “Nor is reconsideration to be

                                   6   used to ask the Court to rethink what it has already thought.” Gray v. Golden Gate Nat.

                                   7   Recreational Area, 866 F. Supp. 2d 1129, 1132 (N.D. Cal. 2011) (citing United States v.

                                   8   Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).

                                   9   B.     Analysis

                                  10          Plaintiffs ask the Court to reconsider its previous order “on the grounds that: (1) there was

                                  11   an emergence of new material facts occurring after the time of the interlocutory order; and (2) the

                                  12   order represents a manifest failure by the Court to consider material facts which were presented to
Northern District of California
 United States District Court




                                  13   the Court before such interlocutory order.” Motion for Leave to File Motion for Reconsideration

                                  14   (“MFL”) at 1, Docket No. 29. The new material fact emerges from Plaintiff’s discovery

                                  15   (“[s]ubsequent to the hearing”) that “Defendant is not registered with the California Secretary of

                                  16   State to conduct business in California – and that under pertinent legal authorities any contracts it

                                  17   entered into with Altbaier in California would thereby be voidable by Altbaier.” Id. at 2. Plaintiff

                                  18   alleges that the “manifest failure by the Court” stems from both the Court’s “holding that the 2013

                                  19   Shareholder Agreement was not a condition of employment for Altbaier” and from the Court’s

                                  20   “fail[ure] to provide plaintiffs with adequate notice to present further material facts to address the

                                  21   first-to-file arguments.” MFL at 10–11.

                                  22          1.      New Material Fact

                                  23          With respect to the claim that a new material fact emerged, Plaintiffs allege that

                                  24   “[f]ollowing the August 6, 2019 hearing . . . Plaintiffs sought to determine whether to serve

                                  25   Defendant with the Summons issued by the Court and discovered that that [sic] there is no

                                  26   registered agent for service for Defendant listed with the California Secretary of State – and no

                                  27   record that Defendant was ever registered to conduct business within the State. Thus, contrary to

                                  28
                                                                                          2
                                   1   Defendant’s representations,1 public records indicate Defendant is not – and has not ever been –

                                   2   registered to conduct business in California.” MFL at 7. Plaintiffs contend that this fact enables

                                   3   Mr. Altbaier to “void the 2009 Employment Agreement and the 2013 Shareholder Agreement and

                                   4   thus prevail on Plaintiffs’ Motion for TRO.” Id. at 9. Plaintiffs further argue that Mr. Altbaier’s

                                   5   ability to void the Agreements “further warrants maintaining this action in California, as without

                                   6   those Agreements there can be no enforceable TRO in Ohio and the only claim at issue in Ohio is

                                   7   a claim for misappropriation of trade secrets under Ohio state law.” Id. at 9.

                                   8          In requesting leave to file a Motion to Reconsider, a party “must show that in the exercise

                                   9   of reasonable diligence the party applying for reconsideration did not know such fact or law at the

                                  10   time of the interlocutory order.” Civ. Loc. R. 7–9. Plaintiffs contend that they discovered that

                                  11   Defendant was never registered to conduct business in California after the August 6, 2019 hearing,

                                  12   when they “sought to determine whether to serve Defendant with the Summons issued by the
Northern District of California
 United States District Court




                                  13   Court and discovered that that there is no registered agent for service for Defendant listed with the

                                  14   California Secretary of State.” MFL at 7. But Plaintiffs fail to demonstrate why this public fact

                                  15   would not have been discovered earlier had Plaintiffs exercised reasonable diligence. A quick

                                  16   online search could have provided Plaintiffs with this information about Defendant prior to the

                                  17   August 6, 2019 hearing. It does not appear that they investigated Down-Lite’s registration with

                                  18   the California Secretary of State at any point prior to the hearing.

                                  19          Moreover, it is notable that Mr. Altbaier was “the founder and head of Defendant’s

                                  20   Outdoor division, and the face of Defendant to all Outdoor division customers, suppliers, and

                                  21   business partners for many years.” MFL at 9 (internal quotations, brackets, and citations omitted).

                                  22   He was also described as “a key employee who reported to Defendant’s CEO and the Board of

                                  23   Directors.” Id. Given Mr. Altbaier’s level of seniority, his long tenure with Down-Lite, and his

                                  24
                                       1
                                  25     Plaintiffs appear to refer to the part of the August 6, 2019 hearing in which the following
                                       interaction occurred:
                                  26
                                                      THE COURT: But Down-Lite does do business in California, I take
                                  27                  it.
                                                      MR. FISHER [Counsel for Defendant]: Certainly.
                                  28   Transcript of Proceedings held on August 6, 2019, Docket No. 28.
                                                                                      3
                                   1   involvement with the company’s “customers, suppliers, and business.” It is unlikely that he would

                                   2   not know that the company was not registered to do business in California had he exercised

                                   3   reasonable diligence.

                                   4          In any event, this “new” fact does not alter the analysis of the first-to-file rule. Even if

                                   5   voiding the Employment and Shareholder Agreements obviates the forum-selection clause in the

                                   6   Shareholder Agreement, the fact that Down-Lite filed its case in Ohio first counsels against this

                                   7   Court assuming jurisdiction and/or entering a restraining order that would conflict with those

                                   8   proceedings. As the Court further explained in its Minute Order: “The need for comity is

                                   9   underscored by the fact that a TRO has already been issued in Ohio (and the motion for a

                                  10   preliminary injunction will be held [on August 7, 2019]); essentially, the Plaintiffs in the case at

                                  11   bar are asking the Court to overturn an order of another court. The Court declines to do so.”

                                  12   Minute Order from August 6, 2019, Docket No. 26. The following exchange with Plaintiffs’
Northern District of California
 United States District Court




                                  13   counsel further proves the point:

                                  14                  THE COURT: So the TRO, I assume, extends to California, as we
                                                      sit here right now, or at least the TRO that was issued by the Ohio
                                  15                  court.
                                  16                  MS. CLAWSON: That is correct.
                                  17                  THE COURT: So if this court were to issue a TRO going the other
                                                      direction, how could there not be a conflict?
                                  18
                                                      MS. CLAWSON: I agree, Your Honor. I think there would be a
                                  19                  conflict in that event, and that is why we had moved to consolidate
                                                      these actions.
                                  20

                                  21   Transcript of Proceedings held on August 6, 2019, Docket No. 28. Plaintiffs are free to assert

                                  22   their arguments about the voidability of the parties’ Employment and Shareholder Agreements in

                                  23   the district court in Ohio. The Ohio court is perfectly capable of determining the relevance of this

                                  24   “new” fact. Ohio remains the proper venue for this case.

                                  25          2.      Failure to Consider Material Facts

                                  26          Plaintiffs also contend “that there was a manifest failure by the Court to consider material

                                  27   facts or dispositive legal arguments which were presented to the Court before such interlocutory

                                  28   order.” MFL at 2, 9–10. First, Plaintiffs contend that “by holding that the 2013 Shareholder
                                                                                         4
                                   1   Agreement was not a condition of employment for Altbaier, Plaintiffs submit the Court may have

                                   2   overlooked material facts.” MFL at 10. More specifically, Plaintiffs argue that the Court’s

                                   3   “Minute Order relies on Magistrate Judge Bowman’s analysis . . . however, there were arguments

                                   4   raised in Plaintiffs’ Reply papers in this action that are not accounted for in the Ohio court’s

                                   5   analysis.” Id. There are several problems with these assertions. First, the Court did not blindly

                                   6   adopt Judge Bowman’s analysis. As the Court explained in its Minute Order from August 6,

                                   7   2019: “The Court has read Judge Bowman’s order from the federal action in Ohio (1:19-cv-00627-

                                   8   SJD-SKB, Docket No. 15) and agrees with Judge Bowman’s analysis. Moreover, the Court finds

                                   9   that even if it applied the first-to-file rule de novo, it would reach the same conclusion.” Thus, to

                                  10   the extent that Plaintiffs suggest that the Court relied solely or cursorily on Judge Bowman’s

                                  11   analysis—and neglected to conduct its own examination—it did not.

                                  12           More critically, the Court did not rule on whether the 2013 Shareholder Agreement was a
Northern District of California
 United States District Court




                                  13   condition of Mr. Altbaier’s employment. It did not need to reach that issue to determine that the

                                  14   first-to-file rule should apply to this case.

                                  15           Plaintiffs also argue that the Court “failed to provide plaintiffs with adequate notice to

                                  16   present further material facts to address the first-to-file arguments.” MFL at 11–12. But

                                  17   Defendant dedicated substantial discussion to the first-to-file rule in its Opposition Brief

                                  18   responding to Plaintiffs’ Request for a Temporary Restraining Order. Opposition at 9–12. To the

                                  19   extent that Plaintiffs now seek to marshal additional arguments as to why the first-to-file rule

                                  20   should be ignored in this case, MFL at 11–13, the Court finds those arguments untimely,

                                  21   unpersuasive, and not a convincing basis warranting reconsideration.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          5
                                   1                                     II.      CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Plaintiff’s Motion for Leave to File a

                                   3   Motion for Reconsideration.

                                   4          This order disposes of Docket No. 29.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: September 4, 2019

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
